MERRILL, Justice.
This is a companion case to Jones v. Phillips, 185 So.2d 378, this day announced.
Appellant Guy Owens had declared himself as a candidate for Representative in the Legislature from the Thirty-Sixth District, Place No. 2, comprised of Butler, Crenshaw and Pike Counties.
Appellee Heartsill procured a temporary injunction against the probate judges of the three counties enjoining them from placing Owens’ name on the ballot. Owens was permitted to intervene, moved to dissolve the temporary injunction, and after a hearing, the motion to dissolve was denied and this appeal followed.
Appellant filed his declaration of candi-.dacy with the Chairman of .the State Demo-i cratic Executive Committee on February 3, 1966, and a copy of this declaration with. the Secretary of State on February 2, 1966. 1 But he. did not file the statement- required ■ by Tit.- 17, § 274, as-amended, with Judge, of Probate of Pike County until February ■■ 11, 1966, with the Judge of Probate of Cren-shaw County until-February, 15, 1966;; or - with the Judge of Probate of Butler Cóun- ¡ ty until February 28, 1966. All of these dates of filing are more than five days after his filing with the Chairman of the Stale Democratic Executive Committee.
The same -principles of law apply here as in the case of Jones v. Phillips, ante p. 354, 185 So.2d 378, this day announced; and on the authority of- that case, the decree of the., lower court must be affirmed.
This case was argued orally and sub- ‘ mitted to the court on April 7, 1966. This court affirmed the decree of the lower court on April 8, 1966, but since time was urgent and it was imperative that the probate judges of the four counties be able tci cor--' rectly prepare the ballots for the election, we did not then prepare an opinion but notified the parties that an opinion would follow. This opinion is in compliance there-' with. McCutcheon v. Thomas, 261 Ala. 688, 75 So.2d 649; Ex parte Brassell, 261 Ala. 265, 73 So.2d 907.
Affirmed.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur. ■ ■